Jonathan R. Shulan

USDC SDNY
DOCUMENT cnemeeg
ELECTRONICALLY FILED jshulan@atllp.com

Direct T 314.259.4748 F 314.612.2322

DOC #:
DATE FILED: __ 3/6/2020

 

Application to adjourn Initial Pretrial Conference
GRANTED. It shall take place on May 7, 2020 at
4:00 p.m. No further adjournments will be granted.

 

3/6/2020

March 5, 2020 OO MLO
ag ZEW). MAN
VIA ECF United Stftes District Judge

Hon. Lewis J. Liman, United States District Judge

United States District Court for the Southern District of New York
500 Pearl Street, Room 701

New York, NY 10007

Re: WJCA, Inc. v. Tailored Brands, Inc. et al., 1:19-cv-09501-LJL
Consent Request for Adjournment of Initial Pretrial Conference set for March 20, 2020

Dear Judge Liman:

This is a letter-motion for adjournment filed in accordance with Local Civil Rules 7.1(d) and 5.2(b). All
parties consent to the requested adjournment.

This action is set for an Initial Pretrial Conference on March 20, 2020. The parties have conferred and wish
to adjourn that appearance until May 7, 2020, or as soon thereafter as is convenient for the Court. The
purpose of this seven-week adjournment is to allow the parties to engage in settlement discussions.
Although the parties had hoped those discussions would already be well underway, a key principal of the
defendants has been on leave for a significant period of time to attend to a personal issue. Additionally,
the parties have been working to secure the participation of a non-party in the discussions, and that
process has taken some time. The parties genuinely wish to explore settlement opportunities before
incurring further litigation expenses and maintain a genuine belief that this adjournment will be beneficial.
The parties have already begun exchanging dates for the discussions.

No party has previously requested any adjournment of the Initial Pretrial Conference, and no other
appearances are pending in this matter.

Sincerely,

qe the

Jonathan R. Shulan, appearing pro hac vice

Attorney for Defendants

ARMSTRONG TEASDALE LLP | 7700 FORSYTH BLVD., SUITE 1800, ST. LOUIS, M0 63105 T 314.621.5070 F 314.621.5065 ArmstrongTeasdale.com
